Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 01/11/2022 has been entered. Claims 1 and 10 have been amended. Claim 3 has been canceled. Claims 7-9 stand withdrawn from consideration. Claims 1-10 remain pending in the application. Rejections of claim 3 under 35 U.S.C. 112(a) (pre-AIA  35 U.S.C. 112, first paragraph) and 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are withdrawn.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20180122298 A1) in view of Korenari (US 20050184407 A1).


(e.g., Figs. and 6-7) discloses an organic light-emitting display panel (OLED panel 100), comprising: 
a control circuit comprising a plurality of transistors (e.g., Figs. 6-7 show an OLED pixel driving circuit comprising a plurality of transistors), the plurality of transistors comprising at least one first-type transistor (single-gate transistor T1 or T4) and at least one second-type transistor (double-gate transistor T2 or T3), 
wherein each of the at least one first-type transistor (single-gate transistor T1 or T4) has a channel width and a channel length, one of which is greater than five times the other one, and each of the at least one first-type transistor is a single-gate transistor ([0055]-[0056] including tables 4 and 5; single-gate transistor T1 or T4 has a channel length L and a channel width W, L/W ≥ 5), and 
wherein each of the at least one second-type transistor is a double-gate transistor (double-gate transistor T2 or T3).

Lee does not expressly disclose the second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of remaining transistors of the plurality of transistors except the second-type transistor. However, it is well known in the art a double gate transistor is equivalent to a circuit structure that two single-gate transistors are connected to one another in series while the gates thereof are commonly connected to one another. It would be obvious to one skilled in the art, in the pixel circuit as taught by Lee, when a maximum source-drain voltage of a single-gate transistor T1 or T4 is Vds, a maximum source-drain voltage of a double-gate transistor T2 or T3 is 2Vds. Since average maximum cross-voltage of transistors T1 and T4 is 2Vds/2=Vds, each of  has a maximum cross-voltage greater than 50% of an average maximum cross-voltage Vds of remaining transistors  T1 and T4. The examiner further cites Korenari as a reference. Korenari (e.g., Figs. 7-9 and 21-23) discloses single-gate transistor, double-gate transistor, and the tripple-gate transistor. Korenari (e.g., Figs. 7-9 and 21-23) further discloses when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is 2Vds, and a maximum source-drain voltage of a triple-gate transistor is 3Vds. Therefore, the combination of Lee and Korenari further teach, in the pixel circuit as taught by Lee, a maximum source-drain voltage of a single-gate transistor T1 or T4 is Vds, an average maximum cross-voltage of transistors T1 and T4 is 2Vds/2=Vds, and a maximum source-drain voltage of a double-gate transistor T2 or T3 is 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of remaining transistors  T1 and T4 except the second-type transistor. It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Korenari to the pixel driving circuit of the OLED display device of Lee. The combination/motivation would provide a pixel driving circuit with a reduced current leakage of the switching transistor and an improved driving current of the driving transistor.

Regarding claim 2, Lee in view of Korenari discloses the organic light-emitting display panel according to claim 1, Lee (e.g., Figs. 6-7) discloses wherein the channel width is greater than ten times the channel length (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits), ([0055]-[0056] including tables 4 and 5; channel length L and channel width W, L/W ≥ 5).

Regarding claim 4, Lee in view of Korenari discloses the organic light-emitting display panel according to claim 1, Lee (e.g., Figs. 6-7) discloses wherein the control circuit is a pixel driving circuit (e.g., Fig. 6; OLED pixel driving circuit), and each of the at least one first-type transistor is a driving transistor (e.g., Fig. 6; single-gate driving transistor T1).

Regarding claim 5, Lee in view of Korenari discloses the organic light-emitting display panel according to claim 4, Lee (e.g., Figs. 6-7) discloses wherein the pixel driving circuit (e.g., Fig. 6; OLED pixel driving circuit) comprises at least one control node switching transistor (e.g., Fig. 6; switching transistor T2), each of the at least one control node switching transistor (switching transistor T2) is electrically connected to a control terminal of the driving transistor (driving transistor T1), and each of the at least one control node switching transistor is a double-gate transistor (double-gate transistor T2).

Regarding claim 10, Lee (e.g., Figs. 1 and 6-7) discloses a display device, comprising: an organic light-emitting display panel (OLED panel 100), comprising: 
a control circuit comprising a plurality of transistors (e.g., Figs. 6-7 show an OLED pixel driving circuit comprising a plurality of transistors), the plurality of transistors (single-gate transistor T1 or T4) and at least one second-type transistor (double-gate transistor T2 or T3), 
wherein each of the at least one first-type transistor (single-gate transistor T1 or T4) has a channel width and a channel length, one of which is greater than five times the other one, and each of the at least one first-type transistor is a single-gate transistor ([0055]-[0056] including tables 4 and 5; single-gate transistor T1 or T4 has channel length L and channel width W, L/W ≥ 5), and 
wherein each of the at least one second-type transistor is a double-gate transistor (double-gate transistor T2 or T3).

Lee does not expressly disclose the second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of remaining transistors of the plurality of transistors except the second-type transistor. However, it is well known in the art a double gate transistor is equivalent to a circuit structure that two single-gate transistors are connected to one another in series while the gates thereof are commonly connected to one another. It would be obvious to one skilled in the art, in the pixel circuit as taught by Lee, when a maximum source-drain voltage of a single-gate transistor T1 or T4 is Vds, a maximum source-drain voltage of a double-gate transistor T2 or T3 is 2Vds. Since an average maximum cross-voltage of transistors T1 and T4 is Vds, each of the at least one second-type transistor T2 or T3 has a maximum cross-voltage greater than 50% of an average maximum cross-voltage Vds of remaining transistors  T1 and T4. The examiner further cites Korenari as a reference. Korenari (e.g., Figs. 7-9 and 21-23) discloses single-gate transistor, double-gate transistor, and the triple-gate transistor. 

5.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20180122298 A1) in view of Korenari (US 20050184407 A1) and further in view of Ha (US 20180151650 A1).
Regarding claim 6, Lee in view of Korenari discloses the organic light-emitting display panel according to claim 1, but the pixel driving circuit as disclosed by Lee is different from the pixel driving circuit as claimed in claim 6. However, Ha (e.g., Fig. 2B) discloses an organic light-emitting display panel comprises: 
(transistor T4) comprising a first terminal electrically connected to a first power voltage terminal (power voltage terminal ELVDD), a second terminal electrically connected to a first terminal (input terminal) of the driving transistor (driving transistor Td), and a control terminal (gate terminal) electrically connected to a light-emitting control terminal (light-emitting control terminal EM); 
a second switching transistor (transistor T5) comprising a first terminal electrically connected to a data voltage terminal (data voltage terminal Vdata) and a second terminal electrically connected to the first terminal (input terminal) of the driving transistor (driving transistor Td); 
a third switching transistor (transistor T3) being one of the at least one control node switching transistor and comprising a first terminal electrically connected to the control terminal (gate terminal) of the driving transistor (driving transistor Td) and a second terminal electrically connected to a second terminal (output terminal) of the driving transistor (driving transistor Td); 
a fourth switching transistor (transistor T1) being one of the at least one control node switching transistor and comprising a first terminal electrically connected to a reference voltage terminal (voltage terminal Vint) and a second terminal electrically connected to the control terminal (gate terminal)  of the driving transistor (driving transistor Td); 
a fifth switching transistor (transistor T6) comprising a first terminal electrically connected to the second terminal (output terminal) of the driving transistor (driving transistor Td) and a control terminal (gate terminal) electrically connected to the light- emitting control terminal (light-emitting control terminal EM); 
(transistor T2) comprising a first terminal electrically connected to the reference voltage terminal (voltage terminal Vint) and a second terminal connected to a second terminal (output terminal) of the fifth switching transistor (transistor T6); and 
a light-emitting element (light-emitting element D) comprising a first terminal (anode) electrically connected to the second terminal (output terminal) of the sixth switching transistor (transistor T2) and a second terminal (cathode) electrically connected to a second power voltage terminal (power voltage terminal ELVSS).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Ha to modify the OLED pixel circuit of the OLED display device of Lee in view of Korenari. The pixel driving circuit as taught by Ha is capable of compensating the threshold voltage variation of the driving transistor and controlling the light emission of light-emitting element, which would improve display quality and performance. It would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lee to the single-gate driving transistor and the double-gate switching transistor of the OLED pixel driving circuit of Ha, which would reduce current leakage of the switching transistor and improve driving current of the driving transistor.

Response to Arguments
6.	Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive.


The examiner respectfully disagrees with applicant’s arguments. Lee (e.g., Figs. 6-7) discloses an organic light-emitting display panel,  comprising a plurality of transistors, the plurality of transistors comprising at least one first-type transistor (single-gate transistor T1 or T4) and at least one second-type transistor (e.g., double-gate transistor T2 or T3). Although Lee does not expressly disclose each of the at least one second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of remaining transistors, it is well known in the art a double gate transistor is equivalent to a circuit structure that two single-gate transistors are connected to one another in series while the gates thereof are commonly connected to one another. As a result, when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is 2Vds. Therefore, it would be obvious to one skilled in the art, in the pixel circuit as taught by Lee, when a maximum source-drain voltage of a single-gate transistor T1 or T4 is Vds, a corresponding maximum source-drain voltage of a double-gate transistor T2 or T3 is 2Vds. Since an average maximum cross-voltage of transistors T1 and T4 is 2Vds/2=Vds, the second- has a maximum cross-voltage greater than 50% of an average maximum cross-voltage Vds of remaining transistors  T1 and T4.
The examiner cites Korenari as a reference. Korenari (e.g., Figs. 7-9 and 21-23) discloses single-gate transistor, double-gate transistor, and tripple-gate transistor. Korenari (e.g., Figs. 7-9 and 21-23) further discloses when a maximum source-drain voltage of a single-gate transistor is Vds, a maximum source-drain voltage of a double-gate transistor is 2Vds, and a maximum source-drain voltage of a triple-gate transistor is 3Vds. Therefore, the combination of Lee and Korenari further teaches, in the pixel circuit as taught by Lee, a maximum source-drain voltage of a single-gate transistor T1 or T4 is Vds, an average maximum cross-voltage of transistors T1 and T4 is 2Vds/2=Vds, a maximum source-drain voltage of a double-gate transistor T2 or T3 is 2Vds, which is greater than 50% of an average maximum cross-voltage Vds of remaining transistors  T1 and T4. The combination of Lee and Korenari teaches the limitation “wherein each of the at least one second-type transistor is a double-gate transistor when the second-type transistor has a maximum cross-voltage greater than 50% of an average maximum cross-voltage of remaining transistors of the plurality of transistors except the second-type transistor” of amended claims 1 and 10.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.